In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
Nos. 14-2760, 14-3724 & 15-1101
PAULA ST. JOHN, YVONNE OWUSUMENSAH, et al., & BRYAN
SIROTA,
                                 Plaintiffs-Appellants,

                                   v.

CACH, LLC; CAVALRY PORTFOLIO SERVICES, LLC; & UNIFUND
CCR PARTNERS, INC.,
                                   Defendants-Appellees.
                       ____________________

         Appeals from the United States District Court for the
             Northern District of Illinois, Eastern Division.
Nos. 14-cv-00733; 14-cv-03640; 14-cv-04903; 14-cv-04442; 14-cv-04402; 14-
       cv-03408 — Amy J. St. Eve & Charles P. Kocoras, Judges.
                       ____________________

      ARGUED MARCH 31, 2016 — DECIDED MAY 19, 2016
                ____________________

   Before KANNE and MANION, Circuit Judges, and PEPPER, *
District Judge.



    * Hon. Pamela Pepper, Eastern District of Wisconsin, sitting by desig-
nation.
2                              Nos. 14-2760, 14-3724 & 15-1101

    MANION, Circuit Judge. Section 1692e(5) of the Fair Debt
Collection Practices Act (“FDCPA” or “the Act”) prohibits
debt collectors from threatening to take an action that they do
not intend to take in the course of collecting a debt. 15 U.S.C.
§ 1692e(5). The question before us is whether this provision
makes it unlawful for a debt collector to file a collection law-
suit without intending to proceed to trial. We conclude it does
not.
                               I.
     The defendants in this case are debt collectors who previ-
ously filed suit in Illinois state court to recover on the plain-
tiffs’ delinquent credit card accounts. The debt collectors later
moved to voluntarily dismiss the actions without prejudice,
and the actions were dismissed prior to trial. The plaintiffs
then sued the debt collectors in federal court for allegedly en-
gaging in various deceptive practices under the FDCPA dur-
ing the state court litigation. Of relevance to this appeal, the
plaintiffs claimed that the debt collectors violated § 1692e(5)
of the Act by initiating the state court proceedings with no
intention of going to trial. In the end, each of the plaintiffs’
federal actions was dismissed under Rule 12(b)(6) or Rule
12(c) for failure to state a plausible claim to relief. Although
the plaintiffs brought numerous claims in district court, the
only substantive issue they raise in this consolidated appeal
is whether they stated a plausible claim under § 1692e(5) by
alleging that the debt collectors filed suit without intending to
proceed to trial.
Nos. 14-2760, 14-3724 & 15-1101                                   3

                                II.
    We review the dismissal of a complaint under Rule
12(b)(6) or Rule 12(c) de novo, accepting the well-pleaded al-
legations in the complaint as true and drawing all reasonable
inferences in favor of the plaintiffs. Ball v. City of Indianapolis,
760 F.3d 636, 642–43 (7th Cir. 2014); Appert v. Morgan Stanley
Dean Witter, Inc., 673 F.3d 609, 622 (7th Cir. 2012). Rule
12(b)(6) and Rule 12(c) “employ the same standard: the com-
plaint must state a claim that is plausible on its face.” Vinson
v. Vermilion Cty., Ill., 776 F.3d 924, 928 (7th Cir. 2015). “A claim
has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iq-
bal, 556 U.S. 662, 678 (2009).
    The issue here is whether the plaintiffs stated a plausible
claim under § 1692e(5) of the FDCPA. The FDCPA broadly
prohibits debt collectors from using “any false, deceptive, or
misleading representation or means in connection with the
collection of any debt.” 15 U.S.C. § 1692e. Under § 1692e(5),
this general prohibition specifically includes making a “threat
to take any action that cannot legally be taken or that is not
intended to be taken.” 15 U.S.C. § 1692e(5). We evaluate
claims under § 1692e by considering whether the debt collec-
tor’s communication “would deceive or mislead an unsophis-
ticated, but reasonable, consumer.” Ruth v. Triumph P’ships,
577 F.3d 790, 800 (7th Cir. 2009) (internal marks omitted); see
also Lox v. CDA, Ltd., 689 F.3d 818, 822 (7th Cir. 2012).
     The plaintiffs’ principal argument on appeal is both novel
and straightforward. They begin by asserting that the act of
filing a lawsuit includes an implied representation, or
“threat,” that the case will go to trial. They therefore propose
4                               Nos. 14-2760, 14-3724 & 15-1101

that a debt collector that files a collection lawsuit without in-
tending to go to trial has ipso facto violated § 1692e(5), for it
has “threatened” to take an action––proceeding to trial––that
it does not intend to take. The plaintiffs further submit that
the relevant time at which to gauge the debt collector’s intent
is the time it files its complaint, since that is the time the ap-
parent intention to proceed to trial is supposedly manifested.
    Based on these suppositions, the plaintiffs allege that the
defendants violated § 1692e(5) because they did not intend to
proceed to trial when they filed their collection complaints in
state court. Instead, the plaintiffs assert, the defendants im-
permissibly filed suit hoping only for a settlement or default
judgment, as evidenced by their decision to voluntarily dis-
miss the actions once the plaintiffs became involved in de-
fending the litigation. To be clear, the plaintiffs do not allege
that the defendants represented anywhere in their state court
complaints that they intended to go to trial; rather, they allege
that the defendants implicitly communicated an intention to
go to trial simply by filing the complaints. Nor is there any
indication that the defendants did not file the complaints in
good faith, since the plaintiffs do not deny that they owed the
debts sued upon or otherwise contend that the debts were not
legally enforceable.
    We conclude that the plaintiffs have failed to state a viable
claim under § 1692e(5). For one thing, although it is crucial to
their theory of liability, the plaintiffs have not sufficiently al-
leged that the defendants did not intend to proceed to trial
when they initially filed their collection complaints in state
court. In support of this allegation, the plaintiffs emphasize
that the defendants moved to voluntarily dismiss their law-
suits prior to trial––but that does not plausibly suggest that
Nos. 14-2760, 14-3724 & 15-1101                                              5

the defendants had no intention of ever going to trial in the
first place. There are many reasons why a litigant may even-
tually want to dismiss its own case. That it ultimately seeks to
do so does not provide an adequate basis to broadly discern
its original intentions at the time of filing, much less to specif-
ically infer that it did not intend to prove its case at trial. Ac-
cordingly, the plaintiffs’ assertion that the defendants filed
suit without intending to go to trial is based on speculation; it
is not a well-pleaded factual allegation supporting a plausible
claim to relief. See Runnion ex rel. Runnion v. Girl Scouts of
Greater Chi. & Nw. Ind., 786 F.3d 510, 526 (7th Cir. 2015) (“A
claim for relief must be plausible rather than merely conceiv-
able or speculative.”).
     But the plaintiffs’ claim also fails for a more fundamental
reason: not only have they failed to show that the defendants
did not intend keep their supposed threat of going to trial––
they have failed to show that the defendants ever threatened
to go to trial at all. As the plaintiffs acknowledge, a threat, in
the broadest sense, involves a declaration of an intention to
take some action. 1 Contrary to the plaintiffs’ supposition,
however, the mere filing of a civil action does not include an
implicit declaration that the plaintiff intends to advance the
action all the way through trial. Litigation is inherently a pro-
cess. And recovery through that process may be achieved in
many ways, and at different stages, of which trial is often not
the most cost-effective or desirable. Indeed, the typical plain-
tiff at the outset of litigation likely hopes to recover through a

    1 See, e.g., Dictionary.com, http://www.dictionary.com (last visited
May 17, 2016) (defining “threat” as “a declaration of an intention or deter-
mination to inflict punishment, injury, etc., in retaliation for, or condition-
ally upon, some action or course”).
6                                   Nos. 14-2760, 14-3724 & 15-1101

less cumbersome avenue, such as a settlement or default judg-
ment, and would rather avoid the expense, inconvenience,
and uncertainty of trial. 2 That is not “trickery,” Beler v. Blatt,
Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 473 (7th Cir.
2007); it is the legitimate exercise of the plaintiff’s discretion
in determining how to efficiently manage litigation by obtain-
ing an optimal outcome with limited resources.
    In this respect, debt collectors who sue to recover a debt
are no different from any other plaintiff. They too must weigh
the anticipated costs of trial against the potential benefits
when considering how far to advance the litigation. Yet, un-
der the plaintiffs’ theory, a debt collector who foresees that it
would not be cost-effective to proceed to trial on a particular
debt (and who therefore has no intention of doing so) would
be liable just for filing a complaint. The debt collector would
thus effectively be barred from recourse to the courts, even
when its claim is unquestionably legitimate, and even when
no other recourse is left. The FDCPA does not compel this in-
congruous result. Section 1692e(5) does not punish debt col-
lectors for engaging in a customary cost-benefit analysis when
conducting litigation, nor does it constrain them to mechani-
cally steer the proceedings toward trial with no regard for ex-
pense or efficiency. 3



    2 Frequently, the plaintiff’s search for a more efficient resolution will
also benefit the defendant. A plaintiff who sues to recover a debt, for in-
stance, may agree to dismiss the suit with prejudice in exchange for a set-
tlement that amounts to less than what is owed by the defendant.
    3 We note that this reading of § 1692e(5) is also “consistent with the
statute’s apparent objective of preserving creditors’ judicial remedies.”
Heintz v. Jenkins, 514 U.S. 291, 296 (1995).
Nos. 14-2760, 14-3724 & 15-1101                                                7

   Moreover, under Illinois law the debt collectors in this
case were allowed to voluntarily dismiss their actions at any
time before trial, for any reason. 735 ILCS 5/2-1009(a); see also
Ciers v. O.L. Schmidt Barge Lines, Inc., 675 N.E.2d 210, 213 (Ill.
App. Ct. 1996) (recognizing a plaintiff’s “absolute right to vol-
untarily dismiss the case without prejudice prior to trial”).
Since there was no expectation that the debt collectors would
proceed to trial when filing suit in Illinois, their act of filing
cannot possibly support a reasonable inference that they were
thereby manifesting an intention to proceed to trial.
    In sum, an unsophisticated consumer could not reasona-
bly conclude that a debt collector implicitly threatens to pro-
ceed to trial simply by filing a lawsuit to recover a debt. We
therefore hold that § 1692e(5) of the FDCPA does not prohibit
debt collectors from filing a collection lawsuit without intend-
ing to go to trial. Accordingly, the plaintiffs have failed to
state a plausible claim under § 1692e(5) even if the defendants
did not intend to go to trial when they filed their collection
complaints.
    In the alternative, the plaintiffs argue that the district court
applied the incorrect legal standard in dismissing their ac-
tions under Rule 12(b)(6) and Rule 12(c). 4 This argument fails
because we have independently applied the proper legal
standard de novo and have now reached the same result as
the district court. The plaintiffs further argue, in a single sen-
tence, that the district court should have allowed them to
amend their complaints. The plaintiffs cite no legal authority


    4 Specifically, the plaintiffs claim that the district court failed to accept

their well-pleaded allegations as true and to draw all reasonable infer-
ences in their favor.
8                               Nos. 14-2760, 14-3724 & 15-1101

in support of this conclusory argument and it is therefore
waived on appeal. See Mahaffey v. Ramos, 588 F.3d 1142, 1146
(7th Cir. 2009) (“Perfunctory, undeveloped arguments with-
out discussion or citation to pertinent legal authority are
waived.”). Having correctly determined that the plaintiffs’
claims failed on the merits, the district court did not err in dis-
missing the claims with prejudice. See El v. AmeriCredit Fin.
Servs., Inc., 710 F.3d 748, 751 (7th Cir. 2013) (noting that a dis-
missal for failure to state a claim is a dismissal on the merits
and is therefore with prejudice).
                               III.
    Section 1692e(5) of the FDCPA does not require debt col-
lectors to intend to proceed to trial when filing a lawsuit to
recover a debt. The plaintiffs failed to state a plausible claim
under § 1692e(5), and their actions were properly dismissed.
                                                       AFFIRMED.